internal_revenue_service number release date index number ---------------------------- ---------------------- ------------------------------------------------------------ ------------------- ----------------------------------- ------------------------------------ in re ---------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc eee eb qp3 plr-126346-18 date april state_agency ---------------------------------------------- plan a plan b_trust state -------------------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------------------- -------------- dear -------------------------- this letter responds to your authorized representative’s date letter and subsequent correspondence on behalf of the state and its state_agency requesting rulings concerning the plan the state’s restated deferred_compensation plan which is intended to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code amended under the economic growth and tax relief reconciliation act egtrra of and subsequent legislation and the regulations thereunder this letter does not address the supplement to the plan the following facts and representations have been submitted under penalties of perjury in support of your request the restated plan has been adopted by state which is represented to be an eligible governmental employer described in sec_457 the state_agency administers the plan on behalf of the state under the plan a participant who must be an eligible_employee of state or one of its related agencies and its instrumentalities may elect to defer compensation within the plan’s limits that would have been received for services rendered to the state in any taxable_year until death severance_from_employment attainment of age or until plr-126346-18 the occurrence of an unforeseeable_emergency the plan also contains a provision allowing for an unforeseeable_emergency further the plan contains a provision allowing for an in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and from his or her account in certain limited circumstances set forth thereunder and in sec_457 under the plan a participant excluding a beneficiary whose settlement_date has not occurred may request an unforeseeable_emergency withdrawal from the participant’s account by filing a written or electronic request with the state_agency a participant’s request for an unforeseeable_emergency withdrawal must include evidence deemed necessary by the state_agency such request must be made at such time and in such manner as the state_agency determines an unforeseeable_emergency withdrawal made under the relevant section of the plan shall be subject_to the following terms and conditions a a participant may withdraw all or any portion of his or her account and withdrawals shall be withdrawn from the participant’s subaccounts and investment alternatives in the order determined by the state_agency for withdrawals from the plan b an unforeseeable_emergency withdrawal may be made only on account of severe financial hardship to a participant resulting from i an illness or accident of the participant the participant’s spouse or the participant’s dependent as defined by sec_152 without regard to sec_152 b and d b ii loss of property due to casualty or iii other similar extraordinary and unforeseeable circumstances arising as a result of the events beyond the control of the participant that would cause severe financial hardship to the participant if an emergency withdrawal were not permitted under the plan an emergency withdrawal may not be in excess of the amount reasonably needed to satisfy the emergency need of the participant for this purpose a distribution is not necessary to the extent the emergency is or may be relieved from other financial resources available to the participant including insurance reimbursement cessation of deferrals under the plan a and plan b or liquidation of other assets to the extent the liquidation of such assets would not itself cause severe financial hardship in accordance with rules and procedures the state_agency may establish the amount of an unforeseeable_emergency withdrawal may include the amount necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the withdrawal the state_agency will determine whether the requirements for an unforeseeable_emergency are fulfilled under the plan after considering all of the relevant facts and circumstances of each case the plan permits the state_agency to allow the plan’s participants to take loans from their plan accounts subject_to certain restrictions the loan program complies with the requirements of sec_72 and its underlying regulations loans made under the plr-126346-18 plan are subject_to the rules of the plan and under sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of the plan_loan a participant’s election under the plan to defer compensation not yet paid including post-severance compensation paid within a limited period after severance_from_employment must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred by a participant in the plan under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision the plan also provides for the age plus catch-up_contributions described in sec_415 and sec_457 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 the plan provides that amounts of compensation deferred thereunder are to be transferred to and held in a_trust trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust within a short_period after such compensation would otherwise have been paid in compliance with sec_1_457-8 the rights of any participant or beneficiary to payments pursuant to the plan are generally non-assignable and not subject_to transfer or alienation under the plan a participant may elect to have any portion of an allowable distribution transferred to an eligible_retirement_plan described in sec_402 such as an individual_retirement_account ira in a direct_rollover the plan also provides that a participant prior to severance_from_employment or a beneficiary or alternate_payee may elect pursuant to sec_457 and in accordance with the state agency’s rules to transfer a portion or all of the amount in his her sec_457 plan account to a defined benefit governmental_plan described in sec_414 that accepts such transfers to purchase permissive_service_credit plr-126346-18 described in sec_415 or make a repayment to which sec_415 does not apply under sec_415 pursuant to the terms of such transferee_plan sec_457 provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement under sec_402a applicable retirement plans may include a qualified_roth_contribution_program sec_402a provides that eligible governmental deferred_compensation plans are applicable retirement plans sec_402a provides that elective_deferrals of compensation which are designated roth contributions under qualified roth contribution programs are not excluded from income in the year of deferral sec_402a provides that qualified distributions from designated roth accounts are not includible in gross_income sec_457 provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in sec_457 a participant eligible for both catch-up provisions is entitled to use the higher plr-126346-18 limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1 c sec_1_457-4 provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age ½ alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the last-three-years catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 provides a special exception for qualified police and firefighters to retire as early as age for purposes of the last-three-years catch-up provision sec_1_457-5 provides that the sec_457 eligible deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 provides the requirements for an unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant’s or beneficiary’s spouse or the participant’s or beneficiary’s dependent loss of the participant’s or beneficiary’s property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner’s insurance eg as a result of a natural plr-126346-18 disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary whether a participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant’s assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 sec_457 provides that a governmental_plan will not fail to meet the distribution_requirements if it provides for in-service distributions of a limited-dollar amount which meet the requirements of sec_457 and sec_1_457-6 sec_1_457-6 is satisfied if the participant’s total amount deferred the participant’s total account balance which is not attributable to rollover_contributions is not in excess of the dollar limit under sec_411 ie dollar_figure adjusted for inflation no amount has been deferred under the plan by or for the participant during the two-year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant of this kind sec_457 provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one sec_457 eligible_deferred_compensation_plan to another sec_457 eligible_deferred_compensation_plan sec_1_457-10 provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred plr-126346-18 with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 provides that with respect to an eligible_retirement_plan established and maintained by a governmental employer if i any portion of the balance_to_the_credit of an employee in the plan is paid to him her in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 provides that non-spousal beneficiaries may elect to have an eligible_rollover_distribution paid directly to an inherited ira under sec_1_457-10 an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan consistent with sec_414 sec_1_457-10 provides for distributions made pursuant to a qualified_domestic_relations_order if a distribution or payment is made from an eligible_plan to an alternate_payee pursuant to a qualified_domestic_relations_order rules similar to the rules of sec_402 apply to the distribution sec_414 provides that the term alternate_payee means any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant sec_457 provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purchase of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_1_457-10 clarifies that such a transfer may be made before severance_from_employment sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit plr-126346-18 of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that custodial accounts and contracts described in sec_401 will be treated as trusts under rules similar to the rules under sec_401 based upon the provisions of the plan summarized above and the documents and representations provided we conclude as follows the restated plan of state constitutes an eligible_deferred_compensation_plan a sec_1 defined in sec_457 amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan the trust under the plan established by state satisfied the requirement of sec_457 and the trust shall be treated as an organization_exempt_from_taxation under sec_501 the rulings contained in this letter are based upon the plan’s adoption of a proposed amendment failing to adopt the proposed amendment will nullify the rulings contained within this letter except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 plr-126346-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely chery press senior counsel qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes
